       Case 4:19-cv-00249-BLW Document 1 Filed 07/02/19 Page 1 of 15




Lance J. Schuster, ISB No. 5404
lance@beardstclair.com
Jared W. Allen, ISB No. 5793
allen@beardstclair.com
BEARD ST. CLAIR GAFFNEY PA
2105 Coronado Street
Idaho Falls, Idaho 83404
Telephone: (208) 523-5171
Facsimile: (208) 529-9732

Attorneys for Plaintiff

                          UNITED STATES DISTRICT
                            DISTRICT OF IDAHO

 KEVIN FRANCK,

        Plaintiff,                              Case No.:

 vs.

 BANNOCK COUNTY, an independent                 COMPLAINT AND DEMAND FOR
 body politic and corporate organized           JURY TRIAL
 pursuant to Idaho law; STEVE BROWN,
 an individual; TERREL TOVEY, an
 individual; ERNIE MOSER, an individual;
 and SHERI DAVIES, an individual,

        Defendants.



        Plaintiff, Kevin Franck, through his attorneys, alleges and complains against

Defendants, as follows:

                                        PARTIES

        1.     Kevin Franck (Franck or Plaintiff) is a Certified Property Tax Appraiser,

certified and authorized by the Idaho State Tax Commission pursuant to Section 63-105A

of the Idaho Code to appraise property for property tax purposes in Idaho in accordance




                                                  Complaint and Demand for Jury Trial -1
      Case 4:19-cv-00249-BLW Document 1 Filed 07/02/19 Page 2 of 15



with the laws of the state of Idaho, who was at all times relevant residing in Bonneville

County, Idaho.

        2.       Bannock County (County or Defendant) is an Idaho County and an

independent body politic and corporate organized pursuant to Title 31, Idaho Code,

empowered to act through a board of county commissioners (the board) and agents and

officers acting under the authority of the board, and it is a person for purposes of 42

U.S.C. § 1983.

        3.       Steve Brown (Brown) is an individual residing in Bannock County, Idaho

and is, or was at all times relevant, serving as a Bannock County Commissioner and as

the chairman of the Bannock County Commissioners.

        4.       Terrel N. Tovey (Tovey) is an individual residing in Bannock County,

Idaho and is, or was at all times relevant, serving as a Bannock County Commissioner.

        5.       Ernie Moser (Moser) is an individual residing in Bannock County, Idaho

and is, or was at all times relevant, serving as a Bannock County Commissioner.

        6.       Sheri Davies (Davies) is an individual residing in Bannock County, Idaho

and is the Bannock County Assessor.

        7.       Brown, Tovey, and Moser may be collectively referred to hereafter as the

Commissioners and Brown, Tovey, Moser and Davies may be collectively referred to

hereafter as the individual Defendants.

                              JURISDICTION AND VENUE

        8.       Plaintiff brings this action, in part, to recover damages and other

appropriate relief under 42 U.S.C. § 1983 for violation of his civil rights under the color

of state law.




                                                    Complaint and Demand for Jury Trial -2
      Case 4:19-cv-00249-BLW Document 1 Filed 07/02/19 Page 3 of 15



         9.    This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1343 as the action arises under the Constitution and laws of the

United States and is an action to redress the deprivation of civil rights under the color of

state law.

         10.   This Court has supplemental jurisdiction over non-federal claims alleged

herein pursuant to 28 U.S.C. § 1367 as they form part of the same case or controversy.

         11.   This Court has personal jurisdiction over the County and the individual

Defendants pursuant to Rule 4(k)(1)(a) of the Federal Rules of Civil Procedure and

Section 5-514 of the Idaho Code.

         12.   This is a proper venue pursuant to 28 U.S.C. § 1391.

                   ALLEGATIONS COMMON TO ALL COUNTS

         13.   On or about February 23, 2010, Franck became a Certified Property Tax

Appraiser, certified and authorized by the Idaho State Tax Commission to appraise

property for property tax purposes in Idaho in accordance with the law of the state of

Idaho.

         14.   Franck has, at all times since that time, maintained his credentials so as to

remain qualified and authorized to conduct property tax appraisals within the state of

Idaho.

         15.   On October 1, 2018, Franck executed a Commercial Appraiser-

Independent Contractor Agreement (the Agreement) with the County pursuant to which

he was to complete twenty percent of the assessments for parcels due each year, which

equates, pursuant to the Agreement, to 1,100 parcels per year. A copy of the Agreement

is attached hereto as Exhibit A and incorporated by reference.




                                                   Complaint and Demand for Jury Trial -3
     Case 4:19-cv-00249-BLW Document 1 Filed 07/02/19 Page 4 of 15



       16.     The Agreement was executed by the County on October 4, 2018 by the

full body of the county commission including current commissioners Tovey and Brown,

along with Ernie Moser’s predecessor, Ken Bullock.

       17.     Pursuant to the Agreement, Franck was to complete a minimum of 250

assessments per quarter at the contract rate of $125/parcel for commercial assessments

and $100/parcel for multi-unit residential assessments.

       18.     The Agreement was terminable upon 90-days notice, meaning that even

upon a proper termination of the Agreement, Franck would be expected to complete

approximately 250 assessments between notice of termination and termination for

compensation of at least $25,000.00 and not more than $31,250.00.

       19.     Pursuant to the Agreement, Franck was to act independent of the County’s

control except that the County was responsible for determining “the time and place of

performance[,]” or in other words, which parcels were to be appraised when.

       20.     On November 6, 2018, in the Bannock County General Election, Sheri

Davies (Davies) defeated Margie Woolf to become the County’s new assessor.

       21.     Davies had campaigned on the promise of ending the County’s practice of

hiring an outside certified property tax appraiser to perform commercial appraisals in the

County.

       22.     On January 14, 2019, Davies was sworn in as the assessor by Magistrate

Judge Thomas Clark.

       23.     Almost immediately upon being sworn in, Davies leveled a series of false

and defamatory accusations against Franck maligning his reputation by falsely accusing




                                                  Complaint and Demand for Jury Trial -4
     Case 4:19-cv-00249-BLW Document 1 Filed 07/02/19 Page 5 of 15



him of, inter alia, improper use of County property, non-compliance with commercial

appraisals, and collusion.

       24.     She also accused him of conducting appraisals outside of review years,

notwithstanding express language in the Agreement recognizing that parcels were

assigned to, not selected by Franck, and that the County, not Franck, determines both the

time and place of his appraisal work.

       25.     Davies challenged Franck’s ability to complete appraisals in a timely

fashion, notwithstanding his successful performance under prior contracts with the

County.

       26.     Davies appeared to be intent on establishing a pretextual basis for

breaching the Agreement and terminating Franck’s rights thereunder.

       27.     On or about January 15, 2019, Davies, acting under the color of state law,

attempted to terminate the Agreement by demanding the immediate return of all County

files upon which Franck relied to complete his work.

       28.     On January 24, 2019, the Commissioners, acting under color of state law,

falsely accused Franck of breaching the Agreement, repeated Davies demand for the

return of the files and other county property relied upon by Franck in performing services

under the Agreement, and threatened Franck with felony criminal prosecution if he did

not return property rightfully in his possession under the terms of the Agreement. A copy

of the Commissioners written correspondence threatening criminal prosecution is

attached hereto as Exhibit B.

       29.     Due to the threat of criminal prosecution, Franck complied with the

demands of the Commissioners, returning the files and other county property necessary to



                                                  Complaint and Demand for Jury Trial -5
      Case 4:19-cv-00249-BLW Document 1 Filed 07/02/19 Page 6 of 15



performing appraisal services, thereby effectively foreclosing his ability to perform the

contract.

       30.     On March 6, 2019, Franck caused a Notice of Tort Claim to be timely

filed with the clerk of the County pursuant to the requirements of the Idaho Tort Claims

Act, Idaho Code §§ 6-901 et. seq.

       31.     The County failed to respond to the Notice of Tort Claim in a timely

fashion and its non-response is deemed a denial.

   COUNT ONE – DEPRIVATION OF RIGHTS (42 U.S.C. § 1983) (BANNOCK
                           COUNTY)

       32.     Plaintiff realleges paragraphs 1 through 31 by reference.

       33.     Franck’s rights in contract are protected by Section 10, Article One of the

Constitution of the United States.

       34.     The Commissioners are the policy making officials of the County and

their actions toward Franck constitute the official municipal policy of the County.

       35.     In demanding that Franck return the appraisal files and other county

property in his possession required to perform the Agreement, the County acted under the

color of state law to impair Franck’s obligations of contracts in violation of Section 10,

Article One of the Constitution, depriving Franck of a constitutionally protected right.

       36.     The actions of the County through the Commissioners are the proximate

cause of the deprivation of Franck’s constitutionally protected rights and the resultant

injury suffered by him.

       37.     Franck has suffered actual damages as a result of the County’s deprivation

of his constitutionally protected rights.




                                                   Complaint and Demand for Jury Trial -6
      Case 4:19-cv-00249-BLW Document 1 Filed 07/02/19 Page 7 of 15



       38.     Franck has been required to retain the assistance of counsel to protect his

constitutionally protected rights and is entitled to recover attorney fees and costs pursuant

to 42 U.S.C. 1988 and other applicable rule or law.

    COUNT TWO – DEPRIVATION OF RIGHTS (42 U.S.C. § 1983) (BROWN,
                      TOVEY, AND MOSER)

       39.     Plaintiff realleges paragraphs 1 through 38 by reference.

       40.     Franck’s rights in contract are protected by Section 10, Article One of the

Constitution of the United States.

       41.     In demanding that Franck return the appraisal files and other county

property in his possession required to perform the Agreement, the Commissioners

collectively, and each individually, acted under the color of state law to impair Franck’s

obligations of contracts in violation of Section 10, Article One of the Constitution,

depriving Franck of a constitutionally protected right.

       42.     The actions of the Commissioners, individually and collectively, are the

proximate cause of the deprivation of Franck’s constitutionally protected rights and the

resultant injury suffered by him.

       43.     Franck has suffered actual damages as a result of the Commissioners’

deprivation of his constitutionally protected rights.

       44.     Franck has been required to retain the assistance of counsel to protect his

constitutionally protected rights and is entitled to recover attorney fees and costs pursuant

to 42 U.S.C. 1988 and other applicable rule or law.

      COUNT THREE - BREACH OF CONTRACT (BANNOCK COUNTY)

       45.     Plaintiff realleges paragraphs 1 through 44 by reference.




                                                   Complaint and Demand for Jury Trial -7
      Case 4:19-cv-00249-BLW Document 1 Filed 07/02/19 Page 8 of 15



       46.     Franck entered into the Agreement with the County to perform appraisal

services.

       47.     Franck substantially performed all material terms of the Agreement and is

not in material breach.

       48.     The County materially breached the Agreement by depriving Franck of

access to and possession of County property necessary to performing the appraisal

services.

       49.     The County’s actions are contrary to the express terms of the Agreement

and are inconsistent with the implied covenant of good faith and fair dealing that exists in

every contract pursuant to Idaho law.

       50.     The County’s breach of the express terms of the Agreement and the

implied covenant of good faith and fair dealing is the actual and proximate causes of

damages suffered by Franck.

       51.     Franck has suffered real and material damages as a result of the County’s

breach in an amount to be determined at trial.

       52.     Franck has been required to retain the assistance of counsel to protect his

rights and is entitled to recover attorney fees and costs pursuant to the express terms of

the Agreement and pursuant to Idaho Code § 12-120 and other applicable rule or law.

COUNT FOUR – TORTIOUS INTERFERENCE WITH A CONTRACT (DAVIES)

       53.     Plaintiff realleges paragraphs 1 through 52 by reference.

       54.     The Agreement between Franck and the County constitutes a contract for

services.

       55.     Davies had actual knowledge of the Agreement.




                                                   Complaint and Demand for Jury Trial -8
      Case 4:19-cv-00249-BLW Document 1 Filed 07/02/19 Page 9 of 15



        56.        Davies intentionally interfered with Franck’s contract by causing the

Commissioners, acting on behalf of the County, to breach the Agreement.

        57.        Franck has suffered real and material damages as a result of Davies

interference with the Agreement.

        58.        Franck has been required to retain the assistance of counsel to protect his

rights and is entitled to recover attorney fees and costs pursuant to the express terms of

the Agreement and pursuant to Idaho Code § 12-120 and other applicable rule or law.

                                    PRAYER FOR RELIEF

        Franck prays this Court for relief as follows:

        1.         Entry of judgment against Defendants and an award of damages in

Franck’s favor on each cause of action alleged against Defendants in an amount to be

proven at trial;

        2.         An award of attorney fees and costs incurred herein pursuant to 42 U.S.C.

1988; Idaho Code §§ 12-120 and/or 12-121; Rule 54 of the Federal Rules of Civil

Procedure; the express terms of the Agreement; and other applicable rule or law.

        3.         Such other relief as may be just, equitable and appropriate under the

circumstances.

                                DEMAND FOR JURY TRIAL

        Franck demands trial by jury on all issues triable to a jury.

Dated: July 2, 2019.

/s/ Lance J. Schuster
Lance J. Schuster
Of Beard St. Clair Gaffney PA
Attorneys for Plaintiff




                                                      Complaint and Demand for Jury Trial -9
         Case 4:19-cv-00249-BLW Document 1 Filed 07/02/19 Page 10 of 15




       CX)Ivn^Un^IALAPyRAJSm-IN PENI>^T CONTRACTOR AeiUI^M^
          AQR.EENENT made: between Bamioek Couaty (©overnme.tiN .Eatity), a politiea!
   subdivision of die State of Idaho, hercia "ENTITY" and Kevin Franck heiem "CONTRACTOR,"
          THE PARSES AQKEE AS FOLLOWS;
   I. CONTRACT; ENTITY hereby employs Uie services, of CONTRACTOR as. an
   independent contractor lo complete and perfbrm the following project mid work:
          A. CONTRACTOR shall complete 20% of the assessments for parcels due each
  year, •wbicli equates to a iERaximum of ] ,100 parcels per year,to be rationed so that a portion of
  parcels are completed and submitted on a. monthly basis, with a aiiniffiiiin of 250 parcels per
  quarter. CONTRACTOR shsll have alt ptircels assigned to hini coin^eted and tymed m by
  April 15 to allow the Assessor to nieet dcadtines. ENTtTY agrees to; provide parcels to
  CONTRACTOR.

         B. CONTRACTOR must bs able lo defend all woric done and appear, if necessary, at
  Board of Equalization and Board of Tax Appeals.
         C. CONTRACTOR shall obtain at his o'wri expense, if not already owned, Marslial3
  & Swift; and sha.il prQvide his. own transportation and supplies 10 suceessfuliy acd accurateiy
  complete property assessments.
 2.
         TIME OF PER]?ORMAN€E AND'TERMINATION; Parties agree that:
          CONTRAGTQR will commence work on Rle prcyect on or a!fter October 1,201&, threugh
  September 30, 2619. This Agreement may be automatleally renewed each year, subject to
  appropriations as referenced below. Notwiffistanding the temi contoined herein, this contract
  may be temunated at any time by either party providing 90 days written notice to the other party>
 3. COMPENSATION; ENTITY agrees to pay CONTRACTOR as compensation, at the
 rate of St 25.00 per pared for Commercial, and $M(3;00 per parcel for muiti residence appraisals
 completed   per month, duearidpayableth.els.tofeach month bcgirining October 1, 2018. Witlt a
 total contract araoyntnot to exceed $125,000.00
4, IN]>EP£NDENT CONTBACTOR: The parties agree that CONTRACTOR is the
independeut coBt.ractorofENTilTy aiid in no way an employee or agent, ol'.ENTITY and is not
entitled to workers compensation or any benefrt of employment with the ENTITY. ENTITY
shall have no control over the performance of this Agreement, by .CONTRACTOR or its
employees, except to specify the •time and place of performance, and the results to be acliieved.
ENTITY sbal! have so responsibility for security or proteetion of CONTRACTOR'S supplies or
equipment.   CONTRACTOR, agrees to pay and be responsifaie for af] taxes due fro.m the
compensation received under this eontract.



CGMMERQAL AroRAlSER- INDEPEKDra? CONTKACJ'OR AGRKEMECT                                         )




                                                                                       Exhibit A
          Case 4:19-cv-00249-BLW Document 1 Filed 07/02/19 Page 11 of 15




   5. 'WARRANTY; CGNTRAC'FOR warrants .that all materials and ^goods supplied uncier
   this Agreement shall beofgoodmerchantabJe quality and that all services will Sc performed in a
   gosd  workmanlike manner. CONTR/^CTOR aefoiQwledges that it will be liable for any breach
   of this warranty.

   6, IN])EMNIFi€ATION: CONTRACTOK agrees to indesnni.fy, defsnd, And hold
   harniiess £7NTITY, and its o'fficef-s, ageots and employees, from and against any and ail elajms,
   losses, aeStoaSt or judgments for damages' or tejury to persons or property ansing out of or in
   connection with the acts and/'or any perfbrmanees or activities of CONTRACTOR,
   CONTRACTOR'S agents, employees, or representatives uader this Agreemem..
  7. INSURANCE AN& LICENSE:; CONTRACTOR agrees to obtain and keep in force
  aay professiona] liability uisurance that may be requn'ed .for his {{eense. CONTRAeTQR shaii
  provide proof of liabiiity coverage as s6t forth abcn.'etoENTtTyupon reqiiest. CONTRACTOR
  shall mamtain his li.cense to jseribrm the work under this contract and promptly notify BNTITY
  if his license is revoked, suspended or not renewed for any rsasoit,
  8. APPROPRIATIONS: This eontraet is contingent upon the ENTITY receiving the
  necessary fandingte cover the obligatiotis of the ENTiTY. Jn the event that'sucb funding is not
  received of appropriated, then, and in that event, the ENTITY'S obligaEions under tjle contract
  gballJiability
  my     cease toandtheeach party
                         other    shall lie released frotn ^rther perfomiaiice under tlie contract wiihout
                               party.

  9.state,
       COMPLIANCE          WTTH. LAWS: CONTRACTOR agrees to comply with all federal,
           city, and ioeai laws, rules and regulations.
 10. ENTIRE AGREJEMKNT:. This is ffie entire agreemefft of the -parries and can oniy be
 inodifiedior amended In writing by the parties.
 II. ATTORNEy FEES: Reascwiable aUQraey fees shall be awarded to the prevailing party
 in any action to enforce this Agreement or to declare forfeiture or terminatioa of this Agreement,
        DATED feis J^_ day Qf(/r24J<^~ . 20] 8,
                                                    CONTRACTOR:
                                                                                  ^
                                                     By—Zj£^2^—* 7^"''t'^?t^-*~-^'/€Szsi.
                                                      ' (KwnFranck) r
                                                    Its ff'/A^r^^"'^
                                                      (0wner)


                                                   ADDRESS:




COMMERCIAL APPRAISER . INDEPENDENT GONTRAC'COR AGRESMCTT                                            2




                                                                                            Exhibit A
         Case 4:19-cv-00249-BLW Document 1 Filed 07/02/19 Page 12 of 15




                                     BOA.RD QPgANNQCK
                                            QP gANNQCKCOUN'1'YCQMMTSSiDNERS
                                                      COUNl'Y CQMMTSS! ONERS

                                       fan BySlo&fe^Chairrtian
                                                                  M/¥/^
                                                                 Dat^
                                           r)
                                     Terrol Ti     ^^-           /^.^
                                                                 ^^^
                                                 r^Member        Date
                                \
   A'   'EST:
                    I
                         tA/u^/^ W!f^AMr\^-^
                R       iCrtPoIek^C^'


 APPROVED as to fentt and content;


 Matt Kerbs Date
 Bimnock County Legal CoUQsel
 Chief Civil Deputy Prosecutor




GGMMEKCfAt, APPK^tSER . tNDEPRNDBNT CONDUCTOR AGimi;Ml;N'r                 3




                                                                        Exhibit A
 Jan. 24. 2019 Case 4:19-cv-00249-BLW
                3:53PM                                  Document 1 Filed 07/02/19 Page
                                                                                     No,13 of 15
                                                                                         2331




BANNOCK COUNTY COMMISSIONERS                                              ERNIE MOSER STEVE BROWN TERREL N. ToviY:'
                                                                                                               . .
     624 E. Center, Pocatello, ID 1352m.                                  Commissioner Commissioner Commissioner
Phone: (208) 236-7210 • Fax: (208) 2521363                                 1s1D!'sCrict   2nd District   3rd District




        TO:                          Lance Shuster
                                     Beard St. Clair Gaffney Law Office
                                     (208) 529-9732

        FROM:                        Tiffany Olsen
                                     Bannock County Commission Executive Assistant

        DATE:                        January 24, 2019

        PAGES:                       3 (INCLUDING COVER LETTER)




                                                                                          Exhibit B
  Jan. 24. 2019 Case 4:19-cv-00249-BLW
                 3:53PM                             Document 1 Filed 07/02/19 Page
                                                                                 No.14 of 15P.
                                                                                     2331                      2




                                                                                                                         :
BANNOCK COUNTY COMMISSIONERS •                                                ERNIE MOSER STEVE BROWN TERREL N. TOVEY:'
      624 E. Center, Pocatello, ID 832m                                       Commissioner Commissioner Commissioner
. Phone; (208) 236-7210 • Fax (208) 22-7363                                    'IstDistrid     2nd District     37r1Distrid




         January 24, 2019


        Kevin Franck
        C/O Lance J. Schuster
        Beard St. Clair Gaffney, Attorneys                 SENT VIA EMAIL AND FAX
        2105 Coronodo Street
        Idaho Falls, ID 83404

        Dear Mr, Schuster:

                We, the Board of County Commissioners, have determined your client, Kevin Franck, is in
        breach of his contract with Bannock County, dated October 1, 2018, titled Commercial Appraiser —
        Independent Contractor Agreement. Said breach of contract includes, but is not limited to, his failure to
        maintain the required license to perform the work under the contract and promptly notify the County if his
        license is revoked, suspended or not renewed for any reasons (see Section 7 of said contract titled
        "Insurances and License.") Upon review of the Bureau of Occupational Licenses website and confirmed
        by the Director of the Bureau, Mr. Franck is not a licensed Appraiser in the State of Idaho. In addition,
        the County does not have any correspondence or notification from Mr. Franck regarding the revocation,
        suspension or non-renewal of your license. Therefore, pursuant to Section 2 of the executed October I,
        2018, Bannock County is providing you and Mr. Franck written notice said contract is hereby terminated.

                Mr. Franck met with the Bannock County Assessor, Sheri Davies, on Tuesday, January 15, 2019
        at which time she requested all Bannock County files be returned to her by Friday, January 18, 2019. Ms.
        Davies phoned your client on Thursday, January 17'2019 and reminded him to deliver the County files by
        the next day. Mr. Franck denied both requests and failed to return said files.

                  We, as the Board of Commissioners, hereby demand Mr. Franck return ALL BANNOCK
        COUNTY PROPERTY in his possession to the Bannock County Clerk, Jason Dixon, no later than
        Friday, January 25, 2019 by 4:00 p.m. to the Clerk's office located at 624 East Center, Room 211,
        Pocatello, Idaho. Said property includes the 700+ files Mr. Franck admitted to Commissioner Brown on
        January 18, 2019 as being in his possession, key(s) to the Assessor's Office located at 130 N. 64' Avenue,
        Pocatello, Idaho, and any and all other records of Bannock County. In the event Mr. Franck does not
        comply with this request, by the above date/time, your client could face felony Grand Theft charges under
        Idaho Code §18-2407(b)(2).




                                                                                                Exhibit B
Jan. 24. 2019Case 4:19-cv-00249-BLW
              3:53PM                           Document 1 Filed 07/02/19 Page
                                                                            No.15 of 15 P.
                                                                                2331                      3




    Kevin Franck
    C/O Lance J. Schuster
    January 24, 2019

            Please instruct Mr. Franck notify Mr. Dixon, at (208) 220-1478 to coordinate the arrival of said
    property.

                                            Sincerely,

                                            BANNOCIUNTY COMMISSIONERS




                                           Terrel N. Tovey, Member



                                           Ernie Moser, Member
   Ito

   CC: Kevin Franck, PO Box 72, Ucon, ID 83454
       Bannock County Attorney Stephen Herzog
       Bannock County Assessor Sheri Davies




                                                                                         Exhibit B
